Per Curiam.
This is a civil action in tort. It was heard below on motion of the defendant to set aside, on the ground of excusable neglect, the judgment by default and inquiry rendered by the clerk on failure of the defendant to answer or appear and *272otherwise plead to the complaint within the time allowed by law after service of summons. The court below, after hearing the evidence pro and con, found and concluded that the defendant’s neglect in failing to answer the complaint in apt time was inexcusable, and entered judgment denying the motion. Our examination of the record discloses that the crucial findings and conclusions are supported by the evidence. The judgment will be upheld on authority of Sanders v. Chavis, 243 N.C. 380, 90 S.E. 2d 749; Stephens v. Childers, 236 N.C. 348, 72 S.E. 2d 849; Pate v. Hospital, 234 N.C. 637, 68 S.E. 2d 288. The judgment below is Affirmed.